 In the Matterof AMERICAN FRANCE LINEetat.(CLYDE MALLORYLINES)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESDecember 1, 1937On July 16, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections 1 in the above-entitled case.The Direction of Elections directed that elections bysecret ballot be conducted among the unlicensed personnel employedin the deck, engine, and stewards' departments, except wireless andradio operators, chief electricians on electrically driven ships, andjunior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by 52 named companies.By a SupplementalDecision and Direction of Elections, issued September 17, 1937,2 simi-lar elections were directed to be held in nine additional companies,including Clyde Mallory Lines, New York City. Supplemental oramended decisions have also been issued in this case on August 16,September 11, and November 10, 1937,3 dealing with various matterswhich need not be set forth in detail here.Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the Direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City) on the vessels operated out ofAtlantic and Gulf ports by Clyde Mallory Lines.On November 17,1937, the said Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties, anIntermediate Report on the election.No objections or exceptions tothe Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________836Total number ballots counted________________________________791Total number votes in favor of International Seamen's Union ofAmerica, or its successor, affiliated with the American Fed-eration of Labor_________________________________________33013 N L R B 642 3 N L. R B 803 3 N. L. R B. 74; 3 N. L. R. B. 76; and 4 N. L. R. B. 112,respectively.284 DECISIONS AND ORDERS285Total number of votes in favor of National Maritime Union ofAmerica, afilliated with the Committee for Industrial Organi-zation----------------------------------------------------408Total number of votes in favor of neither organization--_--_--16Total number of blank ballots-------------------------------6Total number of void ballots--------------------------------21Total number of challenged ballots: --------------------------10By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by,a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians oii electrically driven ships, and juniorengineers who hold licenses, on vessels operated out of Atlantic andGulf ports by Clyde Mallory Lines, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, National Maritime Union of America, affiliated with theCommittee for Industrial Organization, is the exclusive representa-tive of all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.